
	
		II
		112th CONGRESS
		1st Session
		S. 912
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2011
			Mr. Wicker introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To prevent foreign states that do business, issue
		  securities, or borrow money in the United States, and fail to satisfy United
		  States court judgments totaling $100,000,000 or more based on such activities,
		  from inflicting further economic injuries in the United States, from
		  undermining the integrity of United States courts, and from discouraging
		  responsible lending to poor and developing nations by undermining the secondary
		  and primary markets for sovereign debt.
	
	
		1.Short titleThis Act may be cited as the
			 Judgment Evading Foreign States
			 Accountability Act of 2011.
		2.Statement of
			 purposeThe purpose of this
			 Act is to prevent foreign states that do business, issue securities, or borrow
			 money in the United States, and fail to satisfy United States court judgments
			 totaling $100,000,000 or more based on such activities, from inflicting further
			 economic injuries in the United States, from undermining the integrity of
			 United States courts, and from discouraging responsible lending to poor and
			 developing nations by undermining the secondary and primary markets for
			 sovereign debt.
		3.FindingsCongress finds the following:
			(1)Foreign states
			 that do business, issue securities, or borrow money in the United States, and
			 refuse to satisfy judgments of United States courts entered against them in
			 connection with disputes resulting from these or other commercial
			 activities—
				(A)directly or
			 indirectly inflict billions of dollars of damage in the United States;
			 and
				(B)undermine the
			 credibility of United States courts.
				(2)Foreign states
			 that engage in the behavior described in paragraph (1) can infect the
			 management of corporations and other entities that they own or control with
			 their profligate and irresponsible habits. When negligent ethical standards
			 permit government officials to repudiate lawful judgments, the injury to United
			 States taxpayers is multiplied.
			(3)The Republic of
			 Argentina is a primary example of a foreign state that has incurred large debts
			 in the United States, defaulted on those debts, and refused to honor lawful
			 judgments of United States and other courts ordering repayment. In 2001,
			 Argentina defaulted on more than $81,000,000,000 in sovereign debt, the largest
			 such default in history. In 2005, after refusing all efforts by creditors to
			 negotiate the terms of an exchange offer, Argentina unilaterally offered
			 lenders approximately 27 cents on the dollar in its restructuring deal, far
			 below the international norm for sovereign debt restructurings. Argentina
			 repudiated the debts owed to the unprecedented proportion of bondholders who
			 rejected that offer.
			(4)Argentina owes
			 United States bond holders more than $3,500,000,000. The default and
			 restructuring by Argentina have cost United States bondholders, taxpayers, and
			 share holders more than $10,000,000,000.
			(5)Argentina has the capacity to pay its
			 external creditors. Argentina now holds more than $54,000,000,000 in reserves.
			 Argentina chose to pay off its $9,800,000,000 debt to the International
			 Monetary Fund in full in 2005, years before it was due, and has similarly
			 announced an intention to pay sovereign creditors of the Paris Club, of which
			 the United States is owed $360,000,000.
			(6)United States
			 bondholders have won numerous court rulings against Argentina relating to
			 Argentina’s default on debt owed to such bondholders. Argentina’s decision to
			 repeatedly ignore these judgments threatens the United States legal system.
			 Despite having agreed to submit to the jurisdiction of the State of New York
			 and to waive claims of sovereign immunity, Argentina is now contesting at least
			 170 lawsuits and refusing to honor 100 judgments against it, totaling more than
			 $7,000,000,000.
			(7)Argentina has
			 demonstrated a similar disregard for claims brought by United States investors
			 before the International Centre for Settlement of Investment Disputes (ICSID),
			 a tribunal of the World Bank. Argentina is the respondent in more than a
			 quarter of the ICSID cases, more cases than any other nation. Argentina’s
			 arguments for nonpayment have been rejected by the Department of State and the
			 ICSID. Argentina is currently receiving $5,810,000,000 from the World Bank and
			 has requested an additional $1,630,000,000 in funding. Argentina has behaved in
			 a manner that undermines the viability of the ICSID process, thereby alarming
			 the worldwide investments of United States businesses that rely upon this forum
			 for adjudication of disputes.
			(8)Argentina’s debts
			 are legitimate. Any assertion that the outstanding Argentine debt was incurred
			 by the repressive, nondemocratic regimes that ruled Argentina in the late 1970s
			 and early 1980s is inaccurate. The bonds currently held by United States
			 creditors were issued by democratically elected Argentine governments.
			(9)While the
			 Argentine military junta, which caused tremendous suffering during a tyrannical
			 7-year reign, borrowed from foreign banks, 96 percent of that debt was
			 refinanced in 1993 when Argentina’s Brady Plan restructuring was
			 completed. Before the 1993 restructuring, which was underwritten by the United
			 States Government, Argentina had undergone major restructurings of its foreign
			 debt in 1985 and 1987.
			(10)None of the
			 Argentine debt held by United States creditors originated during the Argentine
			 military junta. To characterize the debt issued in the 1993 Brady Plan
			 restructuring as derivative of junta-era debt would malign the United States
			 policymakers who approved and underwrote the Brady Plan on behalf of the
			 American people. Ninety-five percent of the defaulted Argentine debt held by
			 United States creditors was borrowed after 1993 by freely elected Argentine
			 governmental officials and has no relationship to the military junta.
			(11)Argentina’s
			 defaults have raised the costs of borrowing for the public and private sectors.
			 If the country took action to remediate its debts, its annual interest expense
			 would decline. Argentina’s defaults have discouraged foreign direct investment.
			 A 2007 study estimates that Argentina loses more than $6,000,000,000 in foreign
			 direct investment every year as a result of its default and debt repudiation
			 and the resultant risk profile.
			(12)An October 2010
			 evaluation report by the Financial Action Task Force (FATF), an
			 intergovernmental body that analyzes financial systems for criminal activity,
			 found that Argentina is the only G–20 nation to receive a negative evaluation
			 and that Argentina failed to meet 47 out of the 49 financial standards.
			 Argentina was given an original timeline of 3 months, then an additional 10
			 months to demonstrate compliance to the standards or face being blacklisted due
			 to financial corruption and deficiencies in combating financing of terrorism
			 and anti-money laundering systems.
			(13)FATF reported
			 several shortcomings in Argentina’s financial sector, most notably corruption
			 and the poor enforcement of Argentine financial laws. The lack of enforcement
			 has prompted wide-spread money laundering in Argentina’s financial sector
			 creating an environment that places Argentina at risk of becoming a hub for
			 terrorism and drug trafficking in the Western Hemisphere.
			(14)United States
			 citizens—
				(A)are generally
			 unaware of Argentina’s irresponsible behavior and disregard for the rule of
			 law;
				(B)continue to
			 invest in, lend to, and do business with Argentina; and
				(C)are unfamiliar
			 with the associated risks.
				(15)Those who are
			 injured as a result of this conduct often have little or no recourse. Judgment
			 evading foreign states and their state-owned corporations enjoy a safe haven
			 within their national borders, which often presents an insurmountable obstacle
			 to recovery for those who are injured by the behavior of those states.
			(16)The absence of a
			 remedy for defaults by such foreign states undermines nations that badly need
			 to access capital from foreign lenders, with disproportionate harm falling on
			 responsible and democratic nations. By undermining confidence in the secondary
			 market for sovereign debt, judgment evading foreign states significantly
			 increase the risk that primary lending to less-advantaged nations will be
			 curtailed, depriving deserving sovereign borrowers of access to the
			 international capital markets.
			(17)Action by the
			 United States Government to combat this growing problem must include measures
			 that—
				(A)protect against
			 the irresponsible conduct of judgment evading foreign states and their
			 state-owned corporations; and
				(B)motivate such
			 states and corporations to raise their standards of behavior.
				(18)An effective
			 means of achieving the important objectives described in paragraph (17), until
			 those states demonstrate that such measures are no longer necessary, would
			 be—
				(A)to deprive
			 judgment evading foreign states and their state-owned corporations of the
			 privilege of issuing securities or borrowing in the United States; and
				(B)to require that
			 warnings of their irresponsible behavior be given to persons in the United
			 States who are contemplating investing in, lending to, or doing business with
			 such states and businesses.
				4.DefinitionsIn this Act:
			(1)Agency or
			 instrumentality of a foreign stateThe term agency or
			 instrumentality of a foreign state has the meaning given that term in
			 section 1603(b) of title 28, United States Code.
			(2)Final
			 judgmentThe term final judgment means any judgment
			 of a United States district court, the Court of International Trade, or the
			 court of any State, that is no longer eligible to be appealed to any court in
			 the United States.
			(3)Foreign
			 stateThe term foreign state has the meaning given
			 that term in section 1603(a) of title 28, United States Code, except that it
			 does not include an agency or instrumentality of a foreign state.
			(4)International
			 organizationThe term international organization
			 means an entity designated by the President as being entitled to enjoy the
			 privileges, exemptions, and immunities provided by the International
			 Organizations Immunities Act (22 U.S.C. 288 et seq.).
			(5)Judgment evading
			 foreign stateThe term
			 judgment evading foreign state means any foreign state
			 that—
				(A)has 1 or more
			 judgments entered against it by any United States district court, the Court of
			 International Trade, or the court of any State that exceed, in the aggregate,
			 $100,000,000;
				(B)fails to satisfy
			 in full any such judgment for a period of more than 2 years after the judgment
			 becomes a final judgment, regardless of whether such judgment became a final
			 judgment before the date of the enactment of this Act; and
				(C)is not a foreign
			 state eligible for—
					(i)financing through
			 the International Development Association, but not from the International Bank
			 for Reconstruction and Development; or
					(ii)debt relief under
			 the Enhanced HIPC Initiative (as defined in section 1625(e)(3) of the
			 International Financial Institutions Act) or the Multilateral Debt Relief
			 Initiative.
					(6)StateThe
			 term State means each of the several States, the District of
			 Columbia, and any commonwealth, territory, or possession of the United
			 States.
			(7)State-owned
			 corporation of a judgment evading foreign stateThe term
			 state-owned corporation of a judgment evading foreign state means
			 any corporation or entity, other than a natural person—
				(A)that is an agency
			 or instrumentality of a foreign state that is a judgment evading foreign state;
			 or
				(B)a majority of the
			 shares or other ownership interest of which is held, either directly or
			 indirectly, by a judgment evading foreign state or by an agency or
			 instrumentality of a foreign state that is a judgment evading foreign
			 state.
				5.Statement of
			 policyIt is the policy of the
			 United States—
			(1)to advocate within
			 the governing bodies of international organizations, international financial
			 institutions, such as the World Bank and the International Monetary Fund, and
			 other foreign policy settings for the full compensation and fair treatment of
			 United States taxpayers in whose favor judgments have been awarded by the
			 United States courts;
			(2)to seek to protect the economic interests
			 of such taxpayers and other persons and of nations that benefit from a reliable
			 flow of foreign capital by—
				(A)restricting the
			 access to the United States capital markets of judgment evading foreign states
			 and their state-owned corporations;
				(B)requiring that
			 such persons be warned of the dangers of investing in, lending to, or doing
			 business with such states and state-owned corporations; and
				(C)calling on the World Bank, the
			 International Monetary Fund, and other international financial institutions to
			 vote against providing funding or foreign capital to judgment evading foreign
			 states; and
				(3)to further
			 solidify the authority of the United States courts by preventing judgment
			 evading foreign states from willfully disregarding the judgments of those
			 courts.
			6.Bar on access to
			 United States lenders and investors
			(a)Measures with
			 respect to judgment evading foreign statesThe Securities and
			 Exchange Commission shall—
				(1)take all necessary
			 measures to deny every judgment evading foreign state access to United States
			 capital markets, including the ability, directly or indirectly, to borrow money
			 or sell securities in the United States; and
				(2)require that all
			 periodic filings made by the judgment evading foreign state with the Securities
			 and Exchange Commission under the securities laws bear the following legend
			 prominently on the cover page: WARNING: THIS REPORT IS SUBMITTED BY A
			 FOREIGN STATE THAT HAS BEEN DETERMINED BY THE UNITED STATES DEPARTMENT OF THE
			 TREASURY TO BE A JUDGMENT EVADING FOREIGN STATE BASED UPON ITS FAILURE TO
			 SATISFY OUTSTANDING UNITED STATES COURT JUDGMENTS..
				(b)Measures with
			 respect to state-Owned corporations of judgment evading foreign
			 statesIf any judgment evading foreign state remains in default
			 on any final judgment for more than 3 years, regardless of whether such
			 judgment became final before the date of the enactment of this Act, the
			 Securities and Exchange Commission shall—
				(1)take all necessary
			 measures to deny any state-owned corporation of a judgment evading foreign
			 state access to the United States capital markets, including the ability to
			 issue debt, equity or other securities, or borrow money, unless the proceeds of
			 such borrowing of securities issuance are to be used, in the first instance, to
			 satisfy in full all final judgment against its parent judgment evading foreign
			 state; and
				(2)require that all
			 periodic filings made by each state-owned corporation of a judgment evading
			 foreign state with the Securities and Exchange Commission under the securities
			 laws bear the following legend prominently on the cover page: WARNING:
			 THIS REPORT IS SUBMITTED BY A STATE-OWNED CORPORATION OF A FOREIGN STATE THAT
			 HAS BEEN DETERMINED BY THE DEPARTMENT OF THE TREASURY TO BE A JUDGMENT EVADING
			 FOREIGN STATE BASED UPON ITS FAILURE TO SATISFY OUTSTANDING UNITED STATES COURT
			 JUDGMENTS..
				7.Requests for aid
			 or assistance from judgment evading foreign states
			(a)Bilateral
			 assistanceIf any proposal is made to a department, agency, or
			 other instrumentality of the United States Government to extend aid, a loan, or
			 any other form of assistance to a judgment evading foreign state, the head of
			 the department, agency, or other instrumentality may not consider the proposal
			 unless it prominently bears the legend set forth in subsection (c).
			(b)Multilateral
			 assistanceIf any proposal is made to an international
			 organization to extend aid, a loan, or any other form of assistance to a
			 judgment evading foreign state, the Secretary of State shall provide to
			 Congress prompt notice of such proposal that prominently bears the legend set
			 forth in subsection (c).
			(c)LegendThe
			 legend set forth in this subsection is the following: REQUEST FOR
			 GRANT–IN–AID OR LOAN BY A JUDGMENT EVADING FOREIGN STATE..
			8.Reports;
			 recommendations of additional measures
			(a)Annual reports
			 to CongressNot later than January 31 of each year, the Secretary
			 of the Treasury shall submit a written report to Congress that—
				(1)identifies each
			 judgment evading foreign state; and
				(2)for each such
			 judgment evading foreign state—
					(A)quantifies the
			 impact on the United States economy, and cost to United States taxpayers, of
			 the unsatisfied final judgments outstanding against the judgment evading
			 foreign state; and
					(B)describes all
			 measures that the Secretary of the Treasury and the Securities and Exchange
			 Commission have taken in the preceding year to carry out this Act.
					(b)Consideration of
			 documents and other informationThe Secretary of the Treasury may
			 consider documents and other information received from third parties and from
			 judgment evading foreign states in preparing each report submitted under
			 subsection (a).
			(c)Termination of
			 designationIf the Secretary of the Treasury, after evaluating
			 documents and other information received from third parties and from a judgment
			 evading foreign state, determines that the judgment evading foreign state
			 should no longer be classified as such, the Secretary, in the next annual
			 report to Congress under subsection (a), shall certify that the requirements
			 and prohibitions under this Act no longer apply to such foreign state or to any
			 state-owned corporation of such foreign state.
			(d)Other public
			 reports To include information about judgment evading foreign
			 statesThe Secretary of
			 State, the Secretary of the Treasury, and the Secretary of Commerce shall each
			 reference the findings of the Secretary of the Treasury from the Secretary’s
			 most recent annual report to Congress under subsection (a) relating to the
			 unsatisfied final judgments outstanding against the judgment evading foreign
			 state in every report prepared for the public relating to the country risk or
			 investment climate of such judgment evading foreign state.
			(e)Additional
			 measuresThe Secretary of the Treasury shall submit written
			 recommendations to Congress regarding additional measures to further the
			 purposes of this Act.
			
